DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,723,562 to Wilmotte et al (Wilmotte et al) in view of Japanese JP2003320409A (JP’409) submitted by Applicant in an IDS with a fee on 6/15/2022. With respect to claims  1 and 6-11, Wilmotte et al teaches an apparatus for the thermal treatment of metallic products (steel strip 1) including a support and transport plane to place and move the product (1) forward (roller and transport 3), a collector (5 and 6) including a perforated plate (see figure 5 for example) facing the support and transport plane, a conduit (7, 8) for feeding the collector with a fluid, and holes (13) in the perforated plate arranged in parallel rows. Wilmotte et al however, does not specifically show the recited hole arrangement or a stop valve at any distance from the collector or any other valve structures for controlling the flow of fluids delivered to the collector. JP’409 teaches that at the time the invention was filed, it was known in the art to arranged the holes of a perforated plate (1) in rows parallel to each other but not parallel to opposite sides of the perforated plate (see figure 2 of JP’409 for example) in order to provide overlapping and improved coolant distribution. Because improved coolant distribution would also be desirable in Wilmotte et al, motivation to employ the hole arrangement of JP’409 in the system of Wilmotte et al would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed. With respect to the use of a stop valve at any particular distance, valves for controlling fluid delivery are noted to be old and well known expedients in the fluid delivery arts and motivation to employ stop valves or any other type of valve structures at any desired distance from the collector strictures of Wilmotte et al in order to control and regulate the delivery of fluids to and from the collectors of Wilmotte et al would also have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.
With respect to claim 2, the rows of the holes in Wilmotte et al as shown in figure 5 for example are at an angle of less than or equal to 30 degrees with respect to the sides of the plate (6).
With respect to claim 3 Wilmotte et al includes at least two facing collectors (5, 6) with an upper collector (6) and a lower collector (5).
With respect to claim 4, Wilmotte includes a perforated plate (6) in the upper collector.

Claims 5 and 13 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilmotte et al in view of JP’409, further in view of US 2005/0167897 to Cramer et al (Cramer et al). As applied to claim 1 above, Wilmotte et al in view of JP’409 shows all aspects of the above claims except the provision of a pivotable upper collector structure for vertically moving the upper collector up and away from the support and transport plane, although Wilmotte et al does recite that the upper collector (6) should be vertically movable (see claim 1 for example). Cramer et al teaches that at the time the invention was filed, it was known in the art to employ a pivoting structure arranged to lift and move an upper collector structure (3) up and away from a transport plane in a cooling apparatus for metallic products in order to allow for more convenient and easier movement adjustment of the upper collector. Because more convenient movement and adjustment of the upper collector of Wilmotte et al would also be desirable, motivation to employ the pivoting structure of Cramer et al for moving the upper collector of Wilmotte et al, would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.

Response to Arguments
Applicant’s arguments, see Applicant’s amendment and response, filed on 6/15/2022, with respect to the rejection(s) of claim(s) 1-14 under 35 USC 1-03 over Wilmotte et al alone or in view of Cramer have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the additional reference to JP’409, submitted by the Applicant in the IDS filed on 6/15/2022 with a fee.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 6/15/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk